Citation Nr: 0218422	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  93-22 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim to reconsider the character of the 
appellant's discharge in order to establish basic 
eligibility for home loan guaranty benefits under Chapter 
37, Title 38, of the United States Code.

2.  Whether new and material evidence has been submitted 
to reopen a claim to reconsider the character of the 
appellant's discharge in order to establish entitlement to 
Dependents' Educational Assistance benefits under Chapter 
35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant served on active duty from July 1982 to 
October 1985; she is also the spouse of the veteran who 
served on active duty from November 1979 to November 1987.  
The veteran is currently rated permanently and totally 
disabled as a result of his service-connected 
disabilities, thereby establishing the eligibility of his 
dependents to Chapter 35 educational benefits.  

By an Administrative Decision in August 1987, the 
Department of Veterans Affairs (VA) Regional Office (RO), 
in Denver, Colorado, concluded that the appellant's 
discharge was considered to have been issued under 
dishonorable conditions and that she was not eligible to 
receive home loan guaranty, but she was entitled to health 
care under Chapter 17, Title 38, of the United States 
Code.  By letter of August 28, 1987, VA notified the 
appellant that her discharge barred payment of VA 
benefits, but allowed treatment at any VA medical facility 
for any disability found to have been incurred in or 
aggravated by active service.  The appellant did not 
appeal that determination, although she was notified of 
her appellate rights.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an April 1993 
determination by the Roanoke, Virginia Regional Office.  
By letter dated in April 1993, the appellant was informed 
that her claim for Chapter 35 educational assistance 
benefits was denied.  A notice of disagreement (NOD) with 
that determination was received in April 1993.  A 
statement of the case (SOC) was issued in October 1993.  
The substantive appeal (VA Form 9), was received in 
October 1993.  In an administrative decision issued in 
September 1994, it was determined that new and material 
evidence had not been submitted to reopen the claim for 
educational assistance under Chapter 35.  A supplemental 
statement of the case (SSOC) was issued in September 1994.  

In February 1996, the Board remanded the case to the RO 
for further development. The requested development was 
accomplished, and an SSOC was issued later in February 
1996.  The appeal was received at the Board in July 1996.  
In October 1996, the Board again remanded the case to the 
RO for further development.  An SSOC was issued later in 
October 1996.  

By letter dated in December 1997, the RO denied the 
appellant's request for a certificate of eligibility for 
Loan Guaranty.  An NOD with that determination was 
received in January 1998.  An SOC was issued in March 
1998, and a substantive appeal was received in March 1998.  
By a rating action in June 1999, the RO determined that 
the claimant was sane during her military service.  An 
SSOC was issued in June 1999.  

In January 2000, the Board remanded the case to the RO for 
a hearing before a Board Member at the RO.  In March 2000, 
the appellant withdrew her hearing request.  In September 
2000, the Board once again remanded the case to the RO for 
further development.  An SSOC was issued in September 
2002.  


FINDINGS OF FACT

1.  In an August 1987 Administrative Decision, the RO 
determined that the appellant's other than honorable 
discharge in October 1985 was issued under dishonorable 
conditions and, therefore, precluded VA benefits other 
than health care under Chapter 17, Title 38; the appellant 
did not appeal that determination within one year of the 
notice thereof.  

2.  Evidence received since the August 1987 Administrative 
Decision either does not bear directly and substantially 
upon the specific matter under consideration, or is not so 
significant that it must be considered to fairly decide 
the merits of the claims for home loan guaranty and 
Educational Assistance under Chapter 35, both of which 
were denied because of the character of the appellant's 
discharge from service.  


CONCLUSIONS OF LAW

1.  The RO's unappealed August 1987 Administrative 
Decision which determined that the appellant's discharge 
was issued under dishonorable conditions is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2002).  

2.  The evidence received since August 1987 Administrative 
Decision is not new and material; thus, the appellant's 
claim for VA benefits including home loan guaranty 
benefits and Educational Assistance benefits under Chapter 
35, based on her character of discharge, is not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001 & 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The record reflects that the appellant had a period of 
service from July 1982 to October 1985.  The appellant's 
Certificate of Release or Discharge from Active Duty (DD 
Form 214) reflects that she was discharged in October 
1985, under other than honorable conditions; the narrative 
reason for separation was misconduct-pattern-frequent 
involvement of a discreditable nature with civil or 
military authorities.  The records indicate that on June 
4, 1984, the appellant was charged with failure to obey 
orders or lawful regulation.  On March 15, 1985, she was 
charged with operating a passenger car while intoxicated.  
On July 30, 1985, she was charged with an assault on 
another serviceperson; on that same day, she was also 
charged with disorderly conduct and which conduct was of a 
nature to bring discredit upon the armed forces.  The 
records also show that the appellant had multiple periods 
of unauthorized absences, including June 27, 1985, June 
28, 1985, and July 4, 1985.  

In August 1985, the appellant was recommended for general 
discharge due to a pattern of misconduct.  On September 5, 
1985, she was charged with unauthorized absences on two 
different occasions.  On September 9, 1995, a medical 
officer determined that the appellant was competent and 
fully capable of making decisions concerning her 
administrative separation.  The appellant was discharged 
Under Conditions Other than Honorable (OTH) in October 
1985.  

The appellant submitted a claim for Loan Guaranty 
eligibility in December 1986.  In conjunction with her 
claim, the appellant appeared at a hearing before a 
hearing officer in June 1987.  She testified that the only 
reason she entered military service was to further her 
education and to better serve her country.  The appellant 
related that she began drinking during her second year 
stationed in Naples, Italy.  She incurred her first DUI 
within days of arriving at her post in Puerto Rico; it was 
at that time her commanding officer told her to go to 
rehabilitation.  

The appellant also reported having problems with lateness 
and getting into a fight in a bar.  The appellant further 
reported meeting her husband, the veteran, while stationed 
in Puerto Rico; she stated that her drinking got worse 
after she married her husband and learned that he was 
suffering from AIDS.  The appellant indicated that they 
were still married at the time of the hearing.  

Of record is the report of a review of discharge conducted 
by the Naval Discharge Review Board in March 1987.  
Following a review of the pertinent records, it was 
determined that the appellant's conduct was contrary to 
good order and discipline and impacted adversely on the 
command.  The Review Board also determined that the 
appellant's disregard for military discipline warranted a 
characterization of under other than honorable conditions 
for discharge.  

In an Administrative Decision dated in August 1987, it was 
determined that, while the appellant had been given an 
other than honorable discharge, her period of service from 
July 2, 1982 to October 10, 1985 was considered 
dishonorable for VA purposes due to willful and persistent 
misconduct.  Therefore, her claim for home Loan Guaranty 
was denied.  She was notified of that decision in August 
1987 and did not appeal.  

The appellant filed a claim for Chapter 35 Educational 
Assistance benefits (VA Form 22-5490) in March 1993.  At a 
hearing before a hearing officer in August 1993, the 
appellant's representative argued that she did not receive 
a dishonorable discharge, since the record showed an OTH 
discharge.  

The appellant maintained that she had meritorious service 
while in Naples, Italy.  The appellant reported meeting 
her husband, the veteran, 2 to 3 weeks after being 
assigned to Puerto, Rico; at that time, he was in and out 
of the hospital, and she did not know the nature of his 
illness.  The appellant indicated that she and the veteran 
were married in the spring of 1985; shortly thereafter, he 
was discovered to be HIV positive.  

The appellant testified that she felt as if she was in a 
psychotic state, and her performance in the military began 
to deteriorate.  The appellant stated that she began 
drinking heavily and got into fights with other staff 
members.  The appellant maintained that she was trying 
very hard to stay sane.  The appellant indicated that, at 
first, she was told that she would get a general 
discharge; however, she ended up with an OTH discharge.  
The appellant indicated that she attempted to upgrade her 
discharged; however, she was informed that she deserved 
the discharge that she got.  The appellant reported that 
she and the veteran were still married at the time of the 
hearing.  

In an Administrative Decision, dated in September 1994, 
the RO determined that new and material evidence had not 
been submitted to reopen the appellant's claims of 
entitlement to home loan guaranty benefits and Educational 
Assistance benefits under Chapter 35.  

By a rating action in June 1999, the RO determined that 
the appellant had failed to provide any substantive 
evidence of insanity during the time she committed the 
offenses leading to her discharge.  

Received in April 2001 were copies of the appellant's 
service medical records for the period from July 1982 to 
October 1985.  These records reflect that the appellant 
referred herself to psychiatric consultation at the Naval 
Hospital on January 21, 1985 with the desire to stop 
drinking.  

The appellant reported a 4-year history of alcohol 
dependence; she reported drinking approximately a case and 
a half of beer per night.  It was also noted that the 
appellant had received DWIs with the first occurring at 
the age of 16.  A mental status examination was 
unremarkable.  The impression was alcohol dependence.  

The appellant was hospitalized from January 28, 1985 to 
March 8, 1985 for inpatient alcohol rehabilitation.  A 
mental status examination was within normal limits.  There 
were no episodes of drinking while hospitalized.  The 
pertinent diagnosis was alcohol dependence.  The 
separation examination conducted in September 1985 was 
negative for any complaints, findings or diagnosis of a 
psychiatric disorder.  

II.  Duty to assist.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date. VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096 (2000); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The VCAA states that nothing in section 5103A "shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured."  

As the appellant's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 
C.F.R. § 3.156(a) is inapplicable in this case and the 
claim must be considered based upon the law effective 
prior to that revision.  

VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103.  

The record shows that the appellant was notified in the 
September 1994 Administrative Decision; the September 1994 
supplemental statement of the case; the February 1996 
Board remand; the February 1996 supplemental statement of 
the case; the October 1996 Board remand; the October 1996 
supplemental statement of the case; the March 1998 
statement of the case; the June 1999 rating decision; the 
June 1999 supplemental statement of the case; the January 
and September 2000 Board remands; and in the September 
2002 supplemental statement of the case, all sent to the 
appellant, of the reasons and bases for the denial of her 
claim.  VA has met the duty to inform the appellant.  

The Board concludes that the discussions in the RO 
decision, statement of the case, and supplemental 
statement of the case, informed the appellant of the 
information and evidence needed to substantiate her claim 
and complied with VA's notification requirements.  The 
Board's remand specifically told the appellant what 
evidence she was responsible for obtaining.

The Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to 
assist the appellant, the Board finds that the appellant 
has not been prejudiced by the Board's consideration of 
the merits of her claim, as set forth below.

III.  Law and Regulations.

The threshold determination in this matter is whether the 
appellant's service is a bar to benefits.  The term 
"veteran" means a person who served on active duty and who 
was discharged or released therefrom under conditions 
other than dishonorable. A discharge or release from 
active service under conditions other than dishonorable is 
a prerequisite to entitlement to certain VA benefits other 
than insurance.  A determination by the service department 
that a discharge was under honorable conditions is binding 
on VA.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  

Applicable laws and regulations provide that most VA 
benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  

Regulations further provide that a discharge or release 
for certain offenses, including willful and persistent 
misconduct, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be 
considered willful and persistent misconduct if service 
was otherwise honest, faithful, and meritorious.  
Additionally, a discharge under dishonorable conditions 
will not constitute a bar to benefits if the individual 
was insane at the time of the offense causing the 
discharge.  38 C.F.R. § 3.12(b).  

The insanity exception to veterans benefits bar for 
discharge under less than honorable conditions due to 
willful and persistent misconduct requires only insanity 
at the time of the commission of the offense or offenses 
leading to a person's discharge, not a causal connection 
between insanity and the misconduct.  See Struck v. Brown, 
9 Vet. App. 145, 154 (1996).  In addition, the Court has 
stated that 38 U.S.C. § 5303(b) and 38 C.F.R. § 3.354 
require that the insanity must be such that it legally 
excuses the acts of misconduct.  Cropper v. Brown, 6 Vet. 
App. 450, 452-53 (1994).  

An insane person is one who, while not mentally defective 
or constitutionally psychopathic, except when a psychosis 
has been engrafted upon such basic condition, exhibits due 
to disease, a more or less prolonged deviation from his 
normal method of behavior; or who interferes with the 
peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community 
to which by birth and education she belongs as to lack the 
adaptability to make further adjustment to the social 
customs of the community in which she resides.  38 C.F.R. 
§ 3.354.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991).  
According to the Court, sections 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the 
claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, the 
last final decision of record was the August 1987 
Administrative Decision.  

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998).  The Board notes that the legal 
standard of what constitutes "new and material" evidence 
was recently amended.  This amendment is inapplicable in 
the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a).)  

The new and material evidence requirement set forth in 38 
U.S.C.A. § 5108 applies to the reopening of claims that 
were disallowed for any reason.  D'Amico v. West, 209 F.3d 
1322 (Fed. Cir. 2000).

As such, the issue on appeal is whether new and material 
evidence has been presented to reopen the determination 
that the character of the appellant's discharge is a bar 
to VA benefits, including home loan guaranty and Chapter 
35 educational assistance benefits (exclusive of health 
care under Chapter 17, Title 38, United States Code).  

A.  Eligibility for home loan guaranty.

For the purposes of the home loan guaranty program, a 
"veteran" is defined as any former servicemember who 
served during World War II, the Korean conflict, or the 
Vietnam era, and whose total service was for 90 days or 
more; a former servicemember who after September 15, 1940, 
was separated from a period of active duty for a service-
connected disability; or a former servicemember who served 
for a period of more than 180 days after July 25, 1947, 
and was separated from service under conditions other than 
dishonorable.  38 U.S.C.A. § 3702 (West 1991).  

B.  Chapter 35 educational benefits.

The appellant maintains that she received an other than 
honorable discharge from military service, and not a 
dishonorable discharge; as such, she should not be barred 
from receiving Chapter 35 educational assistance benefits.  
It is argued that an other than honorable discharge is not 
a dishonorable discharge.  

Educational assistance is payable to the spouse of a 
veteran who has been granted a permanent and total 
disability rating.  38 U.S.C.A. § 3500; 38 C.F.R. 
§ 20.3021.  However, if the eligible spouse served with 
the Armed Forces, her discharge from service must have 
been under conditions other than dishonorable.  38 
U.S.C.A. § 3501(d); 38 C.F.R. § 21.3042.  

C.  Analysis.

When this case was considered by the RO in August 1987, it 
was determined that the appellant was not entitled to 
receive VA benefits, including home loan guaranty, because 
her discharge from service in October 1985 was considered 
to have  been under dishonorable conditions.  

A review of the added evidence shows that the appellant 
submitted evidence duplicative to evidence already of 
record.  In addition, she has submitted duplicative 
contentions.  In that regard, the appellant asserts that 
she had disciplinary problems because of her drinking 
which grew worse after she learned that her husband, the 
veteran, was diagnosed with AIDs.  She also argues that 
she was issued an under other than honorable discharge and 
that she was entitled to benefits on that basis.  However, 
in the August 1987 administrative decision, the RO 
considered all of the past actions with regard to the 
appellant's discharge.  There is no new evidence in this 
regard.  

In addition, the appellant claims that she was having a 
"nervous breakdown" at the time of the misconduct that 
resulted in her separation from service; she also claims 
to have been hospitalized for psychiatric treatment, and 
that her misconduct was caused by the mental stress she 
was suffering at the time as a result of her husband's 
illness.  In essence, the appellant has submitted the new 
theory that she was insane when she committed the acts 
leading to her discharge.  In connection with the 
appellant's contentions, her service medical records were 
obtained and reviewed.  

The Board notes that the appellant's assertion that she 
was insane when she committed the acts leading to his 
discharge is insufficient to reopen her claim.  
Significantly, while the service medical records show that 
the appellant referred herself for psychiatric 
consultation in an attempt to control her alcohol 
dependence, mental status examinations were completely 
within normal limits.  As such, the medical evidence does 
not show the appellant's psychiatric state at the time she 
committed various offenses during service.  This evidence 
is not relevant to the issues at hand.  Moreover, there is 
no current medical evidence of record showing that the 
appellant was insane at the time of commission of the 
offenses during service.  

Although the appellant claims that she was insane, she is 
not competent to made that assessment.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The appellant 
herself has not been shown to be a qualified medical 
professional.

The fact that the appellant has presented a new theory of 
entitlement is insufficient to reopen her claim.  That is, 
while the appellant's current petition to reopen is 
premised upon a theory (insanity) that was not 
specifically addressed by the RO in its August 1987 
administrative decision, reliance upon a new theory is 
insufficient to transform a claim which has been 
previously denied into a separate and distinct, or new, 
claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  In 
this case, there are no particular regulations or law that 
establish a new theory of entitlement.  Therefore, it is 
not a new claim.  Vaughn v. Gober, 14 Vet. App. 92 (2000).  
More importantly, the appellant has submitted no evidence 
to support her bare assertion of insanity.  

In sum, the appellant has submitted duplicative evidence 
which is clearly not new.  In addition, she has submitted 
duplicative contentions which also, clearly are not new.  
Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994).  

With regard to the appellant's new theory of entitlement, 
she has not presented a new and distinct claim.  There is 
no evidence showing that she was insane during service.

Accordingly, the new evidence is not relevant and 
probative to the issues at hand and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  Accordingly, the 
claims of the character of the appellant's discharge is a 
bar to VA benefits, including to home loan guaranty and 
Chapter 35 educational assistance benefits, is not 
reopened.  


ORDER

As no new and material evidence has been received to 
reopen the issue of whether the appellant's character of 
discharge constitutes a bar to VA benefits, including home 
loan guaranty and educational assistance under Chapter 35, 
the claim is not reopened.  The appeal is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

